Third District Court of Appeal
                               State of Florida

                         Opinion filed June 16, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0766
                      Lower Tribunal No. F11-31066
                          ________________


                               Jose Lopez,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Victoria Del
Pino, Judge.

     Jose Lopez, in proper person.

      Ashley Moody, Attorney General, and David Llanes, Assistant
Attorney General, for appellee.


Before FERNANDEZ, LOGUE, and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.